Mr. Justice Carter delivered the opinion of the court: It is insisted by appellant that the language set out in the declaration was not a charge that appellee had at any time committed adultery, but only that she had a disposition to and would commit adultery if approached properly, and that the alleged spoken words were not, therefore, actionable per se. The several counts, however, do charge appellant with having said that appellee had been guilty of adultery. It is charged in the second and fourth counts that appellant, in a conversation respecting appellee’s chastity, said of appellee that “she keeps a public house; I could do business with her if I wanted to; have seen lots of that going on there.” The charge that she kept a public house is reiterated in the third and fifth counts. The sixth and seventh counts, in charging certain conversations had by appellant with another about appellee’s character for virtue, allege that appellant said of her, “I know her to be that kind- of a woman;” “she is that kind of a woman.” These words, coupled with the proper colloquium and innuendoes, the vulgar details of which need not be stated, charge not only that appellant would commit adultery, but that she had committed adultery, and such would be their common acceptation when taken in connection with the rest of the conversation. This is sufficient, under the statute. Appellant offered an instruction as to each count, to the.effect that the language in the same was not actionable per se. These instructions were properly refused by the court. The following was the only instruction given for the plaintiff: “The court instructs the jury that while it is necessary, to entitle the plaintiff to recover in an action of slander, that she should prove the slanderous words alleged in the declaration or some count thereof, still it is not necessary to prove all the words that are charged to have been spoken. It is sufficient to prove substantially any set of words in some one or more of the statements of slanderous words contained in the declaration and the different counts thereof.” This instruction was proper, as alj. the counts charged slanderous words actionable per se. Ransom v. McCurley, 140 Ill. 626; Thomas v. Fischer, 71 id. 576. Finding no error in the record the judgment will be affirmed. Judgment affirmed.